TREANOR, Circuit Judge
(dissenting).
I agree with the statement in the opinion of the court “that a beneficial result has been produced in a more efficient, economical and facile manner” than was produced by any of the prior devices. I am convinced, however, that such result has been produced by changes and improvements which represent nothing more than mechanical skill. The same may be said of the commercial success of the patented device, *68An exercise of mechanical skill cannot constitute invention even though it does contribute to the commercial success of a device and also produces a beneficial result in a more efficient, economic and facile manner.
I am of the opinion that the District Court correctly held the claims invalid and properly dismissed the bill for want of equity.